Citation Nr: 1324597	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-48 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 1998, for the grant of a total rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, pursuant to his request in his March 2012 substantive appeal, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge of the Board at the RO in May 2012; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2012).  

The Virtual VA claims file has been reviewed.  

The issue of entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for PTSD, which was received by the RO on May 14, 1998.

2.  In April 2005, the RO granted service connection for PTSD, and assigned a 50 percent disability evaluation, effective May 14, 1998.

3.  In May 2005, the Veteran filed a claim of entitlement to TDIU.

4.  In a September 2007, the RO effectuated the Board's grant of an increased, 70 percent disability evaluation for PTSD, effective May 14, 1998; the RO also granted entitlement to TDIU, effective May 14, 1998.

5.  The competent clinical evidence of record demonstrates that manifestations of the Veteran's service-connected disability are sufficient to preclude him from engaging in substantial gainful employment, consistent with his education and occupational experience, for the period since May 14, 1998.  

6.  Hepatitis C is not attributable to service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 14, 1998 for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2012).

2.  Hepatitis C was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2006 and December 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and an earlier effective date, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice; the Veteran's claim for an earlier effective date for TDIU is a "downstream" element of the RO's grant of entitlement.   As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of private and VA post-service treatment and the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his claim for service connection of hepatitis C.  However, no examination or nexus opinion is required regarding this claim as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For this reason, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection of hepatitis C.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for an Earlier Effective Date 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2012).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  See also Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2012).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability that may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: (1) Report of examination or hospitalization by VA or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service- connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. (2) Evidence from a private physician or layman. The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157.

Analysis of an Earlier Effective Date for TDIU

The Veteran filed a claim of entitlement to service connection for PTSD, which was received by the RO on May 14, 1998.  In April 2005, the RO granted service connection for PTSD, and assigned a 50 percent disability evaluation, effective May 14, 1998.  The Veteran disagreed with the disability evaluation assigned, and in September 2007, the Board granted the Veteran an increased, 70 percent disability evaluation for his PTSD.  In a September 2007, the RO effectuated the Board's grant of an increased, 70 percent disability evaluation for PTSD, effective May 14, 1998.  The RO also granted entitlement to TDIU, effective May 14, 1998.

In May 2005, the Veteran filed a claim of entitlement to TDIU.

The Board points out that, prior to May 14, 1998, the Veteran did not have a combined rating of 70 percent or more, and there is no evidence of record indicating such or that his service-connected disability rendered him unemployable.  More importantly, the Veteran's claim for PTSD, which was later granted, was not received until May 14, 1998.  There were no other claims on which TDIU could be granted prior to May 14, 1998 as the Veteran did not have any service-connected disabilities prior to May 14, 1998.  Additionally, the Board points out that the Veteran did not file a claim of entitlement to TDIU until May 6, 2005; however, the RO determined that the Veteran was entitled to TDIU prior that date, based on his May 14, 1998 claim for service connection and subsequent 70 percent rating for PTSD.  

The Board acknowledges that the Veteran asserts that he has been unemployable as the result of his PTSD since his service, and thus should be entitled to TDIU since his discharge from service.  However, the Board points out that there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§ 3.400(b)(2).   

The Board further acknowledges that the Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected PTSD schizophrenia, and the Board finds him credible to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nonetheless, the Board reiterates that statements from before the date of service connection, pertaining to the Veteran's purported symptoms during the period prior to the grant of service connection, do not demonstrate unemployability.  Whether the Veteran was unemployable due to his symptoms is irrelevant for any period other than the period since the date of the grant of service connection, May 14, 1998, as that is the earliest date possible date for which he could be entitled to TDIU.  In other words, even assuming that the Veteran became unemployable as a result of his service-connected PTSD prior to May 14, 1998, it does not establish a basis to award an effective date earlier than May 14, 1998, for the grant of entitlement to TDIU, as the Veteran was not entitled to service connection for PTSD, nor afforded a 70 percent disability rating for his PTSD, prior to that date as that was the date of the initial claim.  

Additionally, it is contended that the Veteran received treatment at a VA facility in New York in the late 1970's and 1980's and that this treatment should be considered a claim for benefits.  However, as noted above, for VA hospital records or treatment records to be considered an informal claim, there must exist a formal claim for benefits prior to such treatment.  In this case, there is no documentation of receipt of a formal claim for service connection of record prior to May 14, 1998.

In short, VA has no authority to grant a benefit or award a benefit to which the Veteran was not yet entitled.  An effective date of one year prior to the date of receipt of the claim for TDIU can be assigned where the facts demonstrate that the veteran met the relevant criteria during that prior year; there is no provision for the award of an effective date for entitlement to TDIU prior to the date of the receipt of the claim of entitlement to service connection for the disability upon which such an award of compensation benefits is based.  See 38 C.F.R. § 3.400(b)(2).

As such, the Veteran is not entitled to an effective date prior to May 14, 1998 for the grant of entitlement to TDIU.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Here, the Veteran does not have any "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for hepatitis C.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis for Service Connection

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA Fast Letter 04-13, June 29, 2004.

Service treatment records made no reference to hepatitis C or symptoms thereof.  At separation, the Veteran denied experiencing any problems with his liver; his endocrine and genitourinary systems were normal.  The Board is aware that there was no specific test for hepatitis C during the appellant's period of service.

Private treatment records from Marymount Hospital indicate that the Veteran was diagnosed with serum hepatitis in July 1978.  The Veteran reported a history of alcohol abuse prior to March 1978, and street drug use through April 1978, including injections of "speed" with a needle that may have been previously used.  A July 1978 treatment record described the Veteran's serum hepatitis as resolving.

VA treatment records dated May 1999 indicate that the Veteran had a history of intravenous drug use, including heroin, and multiple tattoos.  He also reported a diagnosis of hepatitis C.  An April 2011 letter from VA to the Veteran indicates that the Veteran underwent treatment for substance abuse in 2003.

The Board observes that January 2010 and February 2010 VA examination reports show that the Veteran is currently diagnosed with opoid dependence, anxiety disorder, personality disorder, large cell lymphoma in remission, PTSD, tobacco abuse, abnormal glucose, and lumbar radiculopathy.  

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

In this case, the Veteran must show that he has currently has hepatitis C due to disease or injury in service or caused or aggravated by service-connected disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  See also Sanchez-Benitez, 259 F.3d at 1362 (without factual finding of nexus between current neck pain and in-service neck trauma, Federal Circuit could not reach the question of whether veteran's current pain was statutorily compensable).

The Veteran reported that he had hepatitis C when he filed his claim for service connection in December 2010.  However, the weight of the evidence is against the existence of hepatitis C that is due to a disease or injury in service or caused or aggravated by service connected disability.  The evidence shows that service treatment records do not show any complaints, treatment, or diagnoses of hepatitis C during or after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

The Veteran has not alleged any in-service injury or treatment and his genitourinary and endocrine systems were normal upon separation.  The Veteran alleges that he receive inoculations during service via an injector, which caused his hepatitis C.  However, the Veteran's later allegation of a diagnosis of hepatitis C related to inoculations during service, first given only when seeking service connection for this disability, is not credible when seen in light of the other evidence of record.  We find that the in-service normal finding and absence of use of an injector for inoculations are far more probative than a remote assertion advanced in support of a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Moreover, although the Veteran is competent to report certain symptoms related his claimed disability, the Board finds that his vague assertions of current hepatitis C are not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  We again note that the Veteran is competent to report what he was told by a professional.  Here, he has reported that he was told that he had hepatitis C.  However, this remote lay assertion is inconsistent with the clinical evidence, which shows a diagnosis of serum hepatitis in 1978, and not a diagnosis of hepatitis C.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  

Even assuming that the Veteran has hepatitis C, as alleged, the Board observes that the Veteran had multiple risk behaviors following service, including intravenous drug use and multiple tattoos, making it unlikely that the Veteran was exposed to hepatitis C during service.  Additionally, the Veteran, in reporting a history of hepatitis C to his treating providers at VA, did not associate it with his service.  Consequently, the Board finds that the Veteran's lengthy history of high risk IV drug use and multiple tattoos after service makes it highly unlikely that the Veteran has hepatitis C related to an event or injury during service.  In other words, the Board finds the post-service treatment records demonstrating a post-service history of high risk behaviors, combined with statements made contemporaneous to separation indicating a lack of complaints related to his liver or inoculations in service, have more probative weight than the later statements made during the course of a claim for compensation.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have hepatitis C that started during or as a result of service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an effective date prior to May 14, 1998 for the grant of a TDIU is denied. 

Entitlement to service connection for hepatitis C is denied. 




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


